DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/24/2020.
	Claims 1-24 have been canceled by applicant.
	Claims 25-44 are pending.

Specification
3.	The disclosure is objected to because of the following informalities:
The specification needs to be updated including Pat. No. 10456137.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 25-26, 34-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Zemlok et al. (US 2012/0228358) hereinafter (“Zemlok”) in view of Hall et al. (US 2014/0246476) hereinafter (“Hall”).
With regard to claim 25, Zemlok discloses a surgical stapling instrument (800) comprising:  an end effector (106), comprising: an anvil (830); a staple cartridge (822),  comprising staples (824) removably stored therein, wherein the anvil and the staple cartridge (830, 822) are configurable between an open configuration and a closed configuration; and a contact assembly (810, 834a fig.23) configured to contact tissue; an RFID tag (168 circuit including a cartridge identifying feature Par 0017) configured to store information about the except for wherein the control circuit is configured to: interrogate the RFID tag to determine the information about the staple cartridge; transmit an electrical signal to tissue contacting the contact assembly; determine a characteristic of the tissue contacting the contact assembly based on the electrical signal; and change an operational parameter of the surgical stapling instrument based on the characteristic of the tissue.  
Hall teaches a surgical stapling instrument including wherein the control circuit (3702) is configured to (in response to a radio frequency identification  (RFID) interrogation signal Par 0245; the control circuit 3702 may interrogate one or more implement portions installed with the surgical instrument Par  0259; Pars 0246; 0247): interrogate the RFID tag to determine the information about the staple cartridge (130,822, 4002); transmit an electrical signal to tissue contacting the contact assembly; determine a characteristic of the tissue (the sensor may comprise any suitable sensor for detecting one or more conditions at the end effector 4002. For example, and without limitation, a sensor located at the distal end of the end effector 4002 may comprise a tissue thickness sensor such as a Hall Effect Sensor or a reed switch sensor, an optical sensor, a magneto-inductive sensor, a force sensor, a pressure sensor, a piezo-resistive film sensor, an ultrasonic sensor, an eddy current sensor, an accelerometer, a pulse oximetry sensor, a temperature sensor, a sensor configured to detect an electrical characteristic of a tissue path Par  (Par 261) contacting the contact assembly (4004) based on the electrical signal; and change an operational parameter of the surgical stapling instrument based on the characteristic of the tissue (Par 0271). 
 In view of Hall, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Hall into Zemlok in order to detect current spike associated with the increased resistance and interrupts power to the motor (Abstract), and further, for a predictable results of applying the current according to the tissue thickness to minimize trauma.
With regard to claim 26, modified Zemlok discloses the surgical stapling instrument, wherein the characteristic comprises tissue compression (with pressure sensor 124 fig.6).  
With regard to claim 34, modified Zemlok discloses the surgical stapling instrument, wherein the information comprises a type of the staple cartridge (as seen in fig.7).  
With regard to claim 35, modified Zemlok discloses the surgical stapling instrument, wherein the staples (824) are deployable from the staple cartridge (822), wherein the staples are configured to be formed by the anvil (830), and wherein the control circuit (840) is further configured to monitor formation of the staples (824 fig.18A).  
With regard to claim 36, modified Zemlok discloses the surgical stapling instrument, wherein monitoring formation of the staples comprises detecting staple malformation (Par 0034, lines17-18).  
With regard to claim 37, modified Zemlok discloses the surgical stapling instrument, wherein the operational parameter comprises a speed (Par 0124) at which the anvil and the staple cartridge are transitioned towards the closed configuration.  
With regard to claim 38, Zemlok discloses a surgical stapling system (800) comprising: a housing (802); an elongate shaft (804) extending from the housing; an end effector (806) extending from the elongate shaft, the end effector comprising: an anvil (830); a staple cartridge (822) comprising staples (824) removably stored therein, wherein the anvil (830) is movable relative to the staple cartridge (822) between an open position and a closed position to capture tissue therebetween; and a contact assembly (810); an RFID tag (168 circuit including a cartridge identifying feature Par 0017) configured to store information about the staple cartridge (822); and a control circuit (840) operably coupled to the contact assembly (810, 834a), except for wherein the control circuit is configured to: interrogate the RFID tag to determine the information about the staple cartridge; transmit an electrical signal to tissue contacting the contact assembly; determine a characteristic of the tissue contacting the contact assembly based on the electrical 
Hall teaches a surgical stapling instrument including wherein the control circuit (3702) is configured to (in response to a radio frequency identification  (RFID) interrogation signal Par 0245; the control circuit 3702 may interrogate one or more implement portions installed with the surgical instrument Par  0259; Pars 0246; 0247): interrogate the RFID tag to determine the information about the staple cartridge (130,822, 4002); transmit an electrical signal to tissue contacting the contact assembly; determine a characteristic of the tissue (the sensor may comprise any suitable sensor for detecting one or more conditions at the end effector 4002. For example, and without limitation, a sensor located at the distal end of the end effector 4002 may comprise a tissue thickness sensor such as a Hall Effect Sensor or a reed switch sensor, an optical sensor, a magneto-inductive sensor, a force sensor, a pressure sensor, a piezo-resistive film sensor, an ultrasonic sensor, an eddy current sensor, an accelerometer, a pulse oximetry sensor, a temperature sensor, a sensor configured to detect an electrical characteristic of a tissue path Par  (Par 261) contacting the contact assembly (4004) based on the electrical signal; and change an operational parameter of the surgical stapling instrument based on the characteristic of the tissue (Par 0271). 

With regard to claim 40, modified Zemlok discloses the surgical stapling system, wherein the staples (824) are deployable from the staple cartridge (822), wherein the staples are configured to be formed by the anvil (830), and wherein the control circuit (840) is further configured to monitor formation of the staples (Par 0034, lines17-18).  
With regard to claim 41, modified Zemlok discloses the surgical stapling system, wherein the operational parameter comprises a speed (Par 0124) at which the anvil is moved towards the closed position.  
 
Allowable Subject Matter
6.	Claims 42-44 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 42,  Zemlok discloses the surgical stapling system,   comprising: an end effector (106), comprising: a jaw (830); a fastener cartridge .  

7.	Claims 27-33 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 27, modified Zemlok discloses the surgical stapling instrument but fails to disclose or teach in combination, wherein the electrical signal corresponds to an impedance of the tissue, and wherein the tissue compression is determined based on the impedance.  
With regard to claim 28, modified Zemlok discloses the surgical stapling instrument but fails to disclose or teach in combination, wherein the contact assembly comprises: an electrode positioned on the staple cartridge; and an electrical contact positioned on the anvil.  
With regard to claim 33, modified Zemlok discloses the surgical stapling instrument but fails to disclose or teach in combination, wherein the contact assembly comprises: a plurality of electrodes extending along the staple cartridge; and a plurality of electrical contacts extending along the anvil.  
With regard to claim 39, modified Zemlok discloses the surgical stapling instrument but fails to disclose or teach in combination, wherein the control circuit is further configured to: apply an electrical signal to the tissue contacting the contact assembly; determine an impedance of the tissue based on the electrical signal; and determine the characteristic of the tissue based on the impedance.  

Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/25/2021